Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments and remarks filed on 1/17/2022 have been fully considered and they are persuasive. The cited prior art fails to teach or suggest the specific type of weighing sensors network required by the claims.
An updated search has been performed and the closest art found are to Lauke et al. which discloses a sensor of weighing networks (as seen in figure 3). However, the reference fails to teach the synchronization required by the claims, the Ethernet connection between the sensors, and other elements in the claims. The other reference is to Dai et al. which discloses the apparatus comprising a plurality of weighing sensors (fig. 1) but also fails to teach synchronization between the sensors, an Ethernet connection between sensors and other elements.
Because the art found fails to meet the combination of elements as recited in the claims, these are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 7,211,748 to Lauke et al.
USPGPUB 2020/0116548 to Dai et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466